Eussell, J.,
concurring specially. I concur in the decision in this case solely for the reason it is probable that the jury were influenced by the instructions of the court to which reference has been made by Judge Pottle. We are all agreed that the plaintiff’s right to recover nominal damages is undoubted. If the jury had seen proper to return $200 as merely nominal damages, I should be in favor of affirming the judgment refusing a new trial.
While I do not personally assent to the doctrine of some of the rulings cited by my brother Pottle, I am judicially bound by them. In my opinion it should be left to the jury in this ease to say whether there were any such circumstances of aggravation in the manner of the conductor as would have entitled the plaintiff to recover punitive damages, under the ruling in Savannah Electric Co. v. Badenhoop, 6 Ga. App. 371 (65 S. E. 50), and cases therein cited. However, I am compelled to concur in the judgment of reversal, because the case was submitted to the jury on the' theory that they might find punitive damages, as well as damages on account of illness, which are clearly too remote for recovery. As it can not be said with certainty that these errors did not contribute *527to the amount of the verdict, the error must be presumed to have been injurious to the defendant in the court below, and another trial should have been granted.